    Case 2:15-cv-05975-ILRL-DEK Document 64 Filed 04/30/19 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA
ING BANK N.V.                                             CIVIL ACTION

                                                          NO. 15-5975
 VERSUS                                                   c/w 15-6060

                                                          Re: 15-6060 only
BULK FINLAND M/V and DRYLOG
                                                          SECTION: “B”
BULKCARRIERS LIMITED


                                   JUDGMENT

     In a separate Order and Reasons (Rec. Doc. 63), Plaintiff

Bomin    Bunker   Oil    Corp.’s   Verified   Complaint    was   dismissed.

Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff's

claims in the above-captioned action are hereby DISMISSED.

        New Orleans, Louisiana, this 30th day of April, 2019.



                                    __________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
